internal_revenue_service department of the treasury number release date index no p o box ben franklin station washington dc person to contact telephone number refer reply to cc dom p si - plr-113810-99 date date re legend decedent country village dollar_figurex nephew date mosque trust this is in response to your authorized representative’s letter dated date requesting a ruling under sec_2055 of the internal_revenue_code concerning a proposed transfer to trust for the benefit of mosque located in village country the facts and representations submitted are summarized as follows decedent died on date a naturalized citizen_of_the_united_states domiciled in state decedent was born in village country decedent’s will provides i donate dollar_figurex for the rebuilding of mosque in my home town village village country under the supervision of my nephew nephew it is represented that mosque was built in village country in by the decedent’s great-grandfather at the present time mosque is in a deteriorated condition it is necessary to demolish mosque and to rebuild the structure since the existing foundation and retaining wall will not support any expansions the new structure will be larger to accommodate the increase in population in village since and will include religious educational medical and social facilities it is represented that in order satisfy the requirements of louisiana law to eliminate exposure to construction liability and to maximize the funds available to accomplish decedent’s religious and charitable purposes the executor of decedent’s estate has formed a charitable_trust trust under louisiana law executor proposes to deliver the dollar_figurex bequest to trust the purpose of trust is limited to the reconstruction of mosque after creating the trust decedent’s executor filed a petition with the appropriate louisiana court the petition requested the court’s approval to donate dollar_figurex to trust to re- build mosque in village country under the supervision of nephew in order for the executor to carry out the expressed bequest of the decedent the district_court issued its order approving the executor’s application and authorizing the executor to make the dollar_figurex donation to trust and to transfer said funds to nephew an engineer in country as designated trustee of the charitable_trust the trustee of the trust is nephew nephew a naturalized citizen_of_the_united_states resides in country and works as a civil engineer nephew as trustee has executed a notarized document accepting the obligations and duties imposed on the trustee in trust instrument under the terms of paragraph of the trust agreement the purpose of the trust is to rebuild mosque in village country as directed in the will of decedent for the benefit of mosque in support of its purposes of fostering religious worship and carrying out the charitable functions associated with the practice of islam the charitable functions include providing health care distributing food and clothing and offering educational_services to those in need in village paragraph provides that the trustee shall use trust principal and income even to the exhaustion of both to acquire such property that is movable immovable personal real or mixed or otherwise and to retain such services as may be necessary or advisable to provide a facility tailored to the mosque’s needs and exempt purposes by rebuilding mosque in village country paragraph provides that a duly authorized representative of mosque shall have the power to enforce the trust and to compel an accounting from the trustee paragraph provides that on termination of the trust the trustee shall distribute all remaining trust assets to an organization described in sec_501 that is supportive of the islamic religion however should the trust have legal_title to any assets acquired for_the_use_of mosque then such assets shall be transferred to mosque paragraph provides that the trust shall terminate upon the earlier of the date a on which mosque is completed as certified by nephew or the person responsible for physical completion of mosque or b that is fifteen years after the beginning of the trust paragraph provides that the trust is to be governed by the law of louisiana the internal_revenue_service has determined that trust is a tax exempt_organization pursuant to sec_501 it is represented that the trust does not plan to solicit any additional funds for the renovation of mosque and that trust will not undertake any other functions a ruling is requested that decedent’s estate will be entitled to an estate_tax charitable deduction under sec_2055 for the dollar_figurex bequest to trust sec_2001 of the code imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2055 provides that the value of a decedent’s taxable_estate shall be determined by deducting from the value of the gross_estate the amount of all bequests to a trustee or trustees if such contributions or gifts are to be used exclusively for religious charitable scientific literary or educational_purposes and such trust would not be disqualified for tax exemption under sec_501 by reason of attempting to influence legislation and such trustee or trustees does not participate in or intervene in any political campaign on behalf of or in opposition to any candidate for public_office sec_20_2055-1 of the estate_tax regulations provides that the charitable deduction is not limited in the case of estates of citizens or residents of the united_states to transfers to domestic corporations or associations or to trustees for use within the united_states under the laws of country legal_title to all mosques facilities is held by the government of country under louisiana law la rev stat ann any person may make a donation inter_vivos or mortis causa at death to a trustee or trustees either for the benefit of educational charitable or literary institutions existing at the time of the donation or thereafter to be founded or for educational charitable or literary purposes generally without designating the particular purpose to be fostered accordingly the donor may designate the particular use to be made of the donation or he may permit the trustee or trustees to designate create or change from time to time and as often as they may deem wise the beneficiary of the trust estate or of any part thereof the donor may impose in the act of donation any conditions he may desire which are not contrary to law revrul_69_285 1969_1_cb_222 holds that in order for a deduction to be allowable under sec_2055 for a bequest to or for_the_use_of an indefinite charitable_organization the terms of the bequest would be construed to impose a_trust on the subject property by operation of state law and the distribution_of_property would be restricted under state law to organizations that are charitable within the meaning of sec_2055 in succession of abraham so 2d la app it was held that a bequest to the bishop of the catholic church to be used to build a catholic school or orphanage created a_trust for the benefit of a charitable institution as specifically authorized by r s under louisiana law the terms of decedent‘s will would be construed to place a fiduciary obligation on nephew to distribute the dollar_figurex solely for the purpose of rebuilding mosque revrul_74_523 1974_2_cb_304 concludes that a gift to a foreign government or political_subdivision to be used exclusively for charitable purposes qualifies for an estate_tax charitable deduction under sec_2055 the revenue_ruling cites with approval 438_f2d_684 1st cir in which an estate_tax charitable deduction was allowed for a transfer to a hospital corporation owned by a canadian municipality 436_f2d_799 2d cir in which an estate_tax charitable deduction was allowed for the value of a coin collection bequeathed to the state of israel for perpetual exhibition in a museum and 436_f2d_458 ct_cl in which the deduction was allowable for a bequest to a german city on the condition that it be used for the construction or improvement of a home for the aged the ruling states deductions under sec_2055 will be disallowed for bequests of property to a foreign government or political subdivisions thereof if the use of the property is not limited to exclusively charitable purposes within the meaning of sec_2055 and sec_2055 the decedent’s bequest is to be used exclusively to rebuild the mosque which will be used for religious educational medical and social purposes trust qualifies as a charitable_organization for purposes of sec_2055 accordingly based on the facts submitted and the representations made we conclude that the bequest for the rebuilding of mosque that will be effectuated by the court- approved trust to carry out the decedent’s charitable purpose will qualify for a deduction from decedent’s gross_estate under sec_2055 in determining the united_states estate_tax due by reason of decedent’s death specifically the transfer to trust must neither inure to the benefit of an individual or be used for noncharitable purposes except as specifically ruled above we express or imply no opinion concerning the federal tax consequences of this transaction under the cited provisions of the code or any other provision of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter should be attached to decedent’s federal estate_tax_return when it is filed a copy is included for that purpose sincerely yours office of the assistant chief_counsel passthroughs and special industries by deborah y clark acting assistant to branch chief branch enclosures copy of this letter copy for sec_6110 purposes
